DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues the embodiments of Huber and Salahieh do not appear to disclose one or more attachment prongs extending from the proximal end of the expandable frame. This is not persuasive because Huber clearly shows attachment prongs located at the proximal end of 154 in fig.16. These prongs are considered to be extending from the proximal end/region of the frame, at least a local proximal end of 154. The claims do not define a proximalmost end of the frame and do not require that the two rows of cells be located between the proximal and distal ends, therefore Huber anticipates the claims as written. The rejection of claims 1-20 as being unpatentable over Salahieh in view of Huber are also maintained since Salahieh clearly discloses attachment prongs of proximal anchoring portion 120 extending from the proximal end of the expandable frame as shown in figs. 7 and 9A-9H of Salahieh. Specifically, in reference to the figures reproduced in the arguments, the anchoring prongs are considered the circled portions as shown below in the annotated figures. Also, claims 4 and 17 already recited anchoring tips as part of the proximal anchoring portion. These are assumed to be the same as the now claimed “attachment prongs” therefore this feature was addressed in the non-final office action.

    PNG
    media_image1.png
    374
    426
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    301
    245
    media_image2.png
    Greyscale

Regarding claims 6 and 18, applicant argues the claims recite additional patentable features such as “wherein adjacent ones of the plurality of distal anchors are spaced apart by less than a width of two adjacent cells of one of the at least two rows of cells”. First, this limitation is directed to new matter as it was not disclosed in the specification as originally filed as discussed in detail below. Second, at least figs. 1A-1B of Salahieh teach an anchor/barb located on each cell, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to place a distal anchor as shown in the embodiment of figs. 9A-9H on each cell of the frame 30 since Salahieh teaches this is a suitable design arrangement for anchoring the frame to tissue. The claimed spacing would have further been an obvious matter of design choice since the spacing was not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B). See the rejections of claims 6 and 18 below for further details.
Specification
Amendments to the specification filed 12/30/2021 are acceptable and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 18 each require adjacent distal anchors to be spaced apart by less than a width of two adjacent cells of one of the rows of cells. There is no support for this limitation in the specification as originally filed. In fact, the specification discloses that blank ovals may serve as spacers (pars.35, 49, and 56). The drawings cannot definitively be relied upon for the limitation since the length of the connector between adjacent cells makes the spacing with respect to just cell widths unclear. Finally, “less than a width of two” includes a width of one and less than one and there is no support for such spacing. Accordingly, the claims are directed to new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 define “one or more attachment prongs extending from the proximal end” while line 12 defines “a proximal anchoring portion”. It is unclear if the attachment prongs are the same as/part of the proximal anchoring portion or not (line 17 states “the proximal anchoring portion extends at least partially distally”). For instance, claim 4 recites “wherein the proximal anchoring portion comprises a plurality of circumferentially spaced anchoring tips”. It appears based on the specification that the anchoring tips of claim 4 are the same as the attachment prongs of claim 1. Please clarify how the attachment prongs of claim 1 are related to the proximal anchoring portion of claim 1 and the anchoring tips of claim 4. For examination, the examiner interprets the anchoring tips of claim 4 to be the same as the attachment prongs of claim 1, and the prongs/tips are part of the proximal anchoring portion.
Claim 12 lines 10-11 define “one or more attachment prongs extending from the proximal end” while line 13 defines “a proximal anchoring portion”. It is unclear if the attachment prongs are the same as/part of the proximal anchoring portion or not (line 19 states “the proximal anchoring portion extends at least partially distally”). For instance, claim 17 recites “wherein the proximal anchoring portion comprises a plurality of circumferentially spaced anchoring tips”. It appears based on the specification that the anchoring tips of claim 17 are the same as the attachment prongs of claim 12. Please clarify how the attachment prongs of claim 12 are related to the proximal anchoring portion of claim 12 and the anchoring tips of claim 17. For examination, the examiner interprets the anchoring tips of claim 17 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. 9,433,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application or the claims of the application are obvious in view of the claims of the patent. Regarding claim 1 of the application, claim 1 of the patent anticipates claim 1 of the application. Regarding claims 2 and 3 of the application, claim 1 of the patent anticipates claims 2 and 3 of the application since claim 1 of the patent recites that the anchors draw closer together with body tissue. Regarding claims 4 and 5 of the application, claim 2 of the patent anticipates claims 4 and 5 of the application. Regarding claim 6 of the application, while the claims of the patent do not specifically disclose that distal anchors are spaced apart by less than a width of two adjacent cells of one of the rows of cells, such an arrangement is considered a design choice since it would have been obvious to one of ordinary skill in the art before the effective filing date to select a spacing of the anchors as desired for the patient and since the spacing was not disclosed as being critical to the practice of the invention (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04 IV B). Regarding claims 7-9 of the application, claim 9 of the patent anticipates claims 7-9 of the application. Regarding claims 10 and 19 of the application, claim 1 of the patent recites “a native valve” in the preamble. Regarding claims 11 and 20 of the application, while the claims of the patent do not disclose that the native valve is the aortic valve, there are only four valves in the human heart and it would have been obvious to one of ordinary skill in the art at the time of the invention to select the aortic valve from a finite number of known valves (see “obvious to try” in MPEP 2143 I (E)). Regarding claims 12-14 of the application, claim 1 of the patent anticipates claims 12-14 of .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 10,456,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the application. Regarding claim 1 of the application, claim 4 of the patent anticipates claim 1 of the application since claim 4 discloses spaced anchoring tips which are considered attachment prongs at the proximal end. Claim 1 of the application is also obvious in view of claim 1 of the patent. Claim 1 of the patent discloses a proximal anchoring portion that extends distally and discloses a distal anchoring portion comprising a plurality of distal anchors. It would have been obvious that the proximal anchoring portion comprises proximal anchors in the same manner as the distal anchoring portion comprises a plurality of distal anchors in order to allow for the anchors to draw closer together with the surrounding body tissue to anchor the frame. Regarding claims 2-5 and 7-9 of the application, see claims 2-5 and 7-9 of the patent respectively. Regarding claims 10 and 11 of the application, see claim 11 of the patent. Regarding claim 12 of the application, claim 17 of the patent anticipates claim 12 of the application since .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 7, 9-17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huber 2006/0074484 (hereafter referred to as Huber).
Regarding claim 1, Huber discloses a method of deploying a percutaneous heart valve 140 into a body cavity having an opening surrounded by surrounding body tissue 141, the method comprising delivering a percutaneous heart valve 140 to the body cavity in a collapsed configuration (fig.14), the percutaneous heart valve comprising an expandable frame comprising a proximal end (considered the top end of the annulus portion 154 of the frame; figs. 15-18) and a distal end (considered the bottom end; figs. 15-18) and a longitudinal axis extending therethrough, the expandable frame comprising at least two rows of cells (see diamond cells in portion 152 and rectangular cells in 154 in figs. 16-18) configured to permit the frame to radially expand and collapse between the collapsed configuration and an expanded configuration (figs. 14-18), attachment prongs extending from the proximal end of the expandable frame (see the top prongs in figs. 14-18 which extend from a proximal end of the annulus portion 154 of the frame), a valve 158 seated inside the expandable frame (figs. 15-18), a proximal anchoring portion (considered the top anchors 156 extending from 154 in fig.16) and a distal anchoring portion comprising a plurality of distal anchors 156 extending from the distal end of the frame (considered the bottom anchors extending from 154 in fig.16), and radially expanding the expandable frame to the expanded configuration within the opening (figs. 14-18), wherein, when the percutaneous heart valve is in the expanded configuration the proximal anchoring portion extends at least partially distally (fig.16), at least a portion of each distal anchor extends proximally to a proximalmost portion of the distal anchor positioned radially outward from the frame, the proximalmost portions extending in a direction that is more parallel with the longitudinal axis than with a transverse axis perpendicular to the longitudinal axis, and at least one of the plurality of distal anchors bends radially outwardly before bending to extend toward the proximal anchoring portion (see figs. 16-18 which show the distal anchors bending and extending as claimed to either penetrate or grasp the surrounding body tissue 141 as 

    PNG
    media_image3.png
    276
    490
    media_image3.png
    Greyscale

	Regarding claims 2 and 3, see figs. 16-18 which show the anchors engaging tissue as claimed. Also see par.112 of Huber which discloses the hooks bite or grasp the tissue rim 141.
	Regarding claims 4 and 5, see figs. 16-18 of Huber which show a plurality of anchoring tips extending partially distally at their free ends toward a first/top side of the surrounding body tissue 141.
	Regarding claim 7, see figs. 16-18 which show the anchors extending from the distal ends of cells.
	Regarding claim 9, see the free end portion of the distal anchors extending generally parallel to the longitudinal axis in figs. 16-18.
	Regarding claims 10 and 11, see par.15 for aortic valve repair.
Regarding claim 12, Huber discloses a method of deploying a percutaneous heart valve 140 within a body cavity having an opening surrounded by surrounding body tissue 141, the method comprising delivering a percutaneous heart valve 140 to the body cavity in a collapsed configuration (fig.14), the percutaneous heart valve comprising an expandable frame comprising a proximal end (considered the top end of 154; fig.15-18) and a distal end (considered the bottom end of 154; figs. 15-
	Regarding claims 13 and 14, see the shape of the distal anchors shown in figs. 16-18 where the free ends are almost parallel to the longitudinal axis.
	Regarding claims 15 and 16, see figs. 16-18 which show the anchors engaging tissue as claimed. Also see par.112 of Huber which discloses the hooks bite or grasp the tissue rim 141.
	Regarding claim 17, see figs. 16-18 of Huber which show a plurality of proximal anchoring tips positioned radially outward from the frame and extending partially distally at their free ends toward a first/top side of the surrounding body tissue 141.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salahieh et al. 2005/0137687 (hereafter referred to as Salahieh) in view of Huber.
Regarding claim 1, Salahieh discloses a method of deploying a percutaneous heart valve 10’ into a body cavity A/LV having an opening surrounded by surrounding body tissue L (figs.9A-9H), the method comprising delivering a percutaneous heart valve 10’ to the body cavity in a collapsed configuration (fig.9A), the percutaneous heart valve comprising an expandable frame 30 comprising a proximal end (top end) and a distal end (bottom end) and a longitudinal axis extending therethrough, the expandable frame comprising a plurality of cells configured to permit the frame to radially expand and collapse between the collapsed configuration and an expanded configuration (see the cells in figs. 1A and 1B), attachment prongs (see prongs of 120 in fig.7) extending from the proximal end of the expandable frame, a valve 20 seated inside the expandable frame (fig.9A), a proximal anchoring portion 120, and a distal anchoring portion comprising a plurality of distal anchors extending from the distal end of the frame (see the distal anchors extending proximally from the distal end in figs. 9A-9H), and radially expanding the expandable frame to the expanded configuration within the opening (figs. 9F-9H), wherein, when the percutaneous heart valve is in the expanded configuration: the proximal anchoring portion 120 extends at least partially distally (fig.9G-9H), and at least a portion of each distal anchor extends proximally to a proximalmost portion of the distal anchor positioned radially outward from the 
Huber teaches a method of deploying a prosthetic heart valve 140, in the same field of endeavor, wherein distal anchors (considered the bottom hooks 156) bend radially outwardly before bending to extend proximally (figs. 16-18) and have a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis (figs. 16-18) for the purpose of biting into or grasping surrounding body tissue to secure the prosthetic heart valve to body tissue (pars.112-113).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the distal anchors of Salahieh such that each distal anchor bends radially outwardly before bending to extend proximally and has a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis as taught by Huber in order to improve the grasp and attachment of the prosthetic valve to the surrounding body tissue. 
Regarding claims 2 and 3, see Salahieh figs. 9G and 9H. The frame inherently functions as claimed since movement of the frame in a proximal/upward direction would cause the distal anchors to longitudinally engage the second distal side of the surrounding body tissue as the distal anchors would apply further force against the second side.
Regarding claims 4 and 5, see the plurality of circumferentially spaced anchoring tips forming the proximal anchoring portion 120 in Salahieh fig.7. The tips extend distally toward the first/top side of the surrounding body tissue as shown in Salahieh figs. 9G and 9H.

Regarding claims 7-9, the distal anchors are attached, at least indirectly, to distal cells as shown in Salahieh figs. 8C, 9G, and 9H. Figs. 9G and 9H further illustrate an hourglass shape wherein distal ends of the distal cells are positioned spaced radially outward relative to a portion of the frame located proximal to the distal ends of the cells. The anchors 156 taught by Huber, as discussed above, have a bend and free ends extending generally parallel to the longitudinal axis.
Regarding claims 10 and 11, see Salahieh par.98 for aortic valve AV.
Regarding claim 12, Salahieh discloses a method of deploying a percutaneous heart valve 10’ within a body cavity A/LV having an opening surrounded by surrounding body tissue L, the method comprising delivering a percutaneous heart valve 10’ to the body cavity in a collapsed configuration (fig.9A), the percutaneous heart valve comprising an expandable frame 30 comprising a proximal end (top end) and a distal end (bottom end) and a longitudinal axis extending therethrough, the expandable frame comprising a plurality of cells configured to permit the frame to radially expand and collapse for deployment within the opening of the body cavity between the collapsed configuration and an 
Huber teaches a method of deploying a prosthetic heart valve 140, in the same field of endeavor, wherein distal anchors (considered the bottom of hooks 156) have a bend between the attached end and the free end and a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis (figs. 16-18; also see the annotated portion of fig.18 of Huber below) for the purpose of biting into or grasping surrounding body tissue to secure the prosthetic heart valve to body tissue (pars.112-113). 

    PNG
    media_image4.png
    358
    700
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the distal anchors of Salahieh such that each distal anchor has a bend between the attached end and the free end and a proximalmost portion positioned radially outward from the frame and extending in a direction that is more parallel with a longitudinal axis than with a transverse axis perpendicular to the longitudinal axis as taught by Huber in order to improve the grasp and attachment of the prosthetic valve to the surrounding body tissue. 
	Regarding claims 13 and 14, see the distal anchors taught by Huber (Huber figs. 16-18) which have the claimed configurations.
Regarding claims 15 and 16, see Salahieh figs. 9G and 9H. The frame inherently functions as claimed since movement of the frame in a proximal/upward direction would cause the distal anchors to longitudinally engage the second/distal/bottom side of the surrounding body tissue as the distal anchors would apply further force against the second side.
Regarding claim 17, see the plurality of circumferentially spaced anchoring tips forming the proximal anchoring portion 120 in Salahieh fig.7. The tips extend radially outwardly and distally toward a first/top side of the surrounding body tissue as shown in Salahieh figs. 9G and 9H.

Regarding claims 19 and 20, see par.98 for aortic valve AV.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774